DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 and 10/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 2, 8 and 15, the phrase “the floor inside the bus in an area that extends substantially an entire width of the bus between a front axle and a rear axle of the bus is substantially flat” is not clear, whether an entire width of the floor inside of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-4, 8-11, 15 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Shimizu (2004/0134699).
 	Shimizu in figures 1-4, disclose a body construction of electric car, which can be considered a low-floor electric bus comprising a body (9) made of an aluminum material (para. 0021), a floor (hollow frames 291a 191b, which can be considered a floor) made of an aluminum material, wherein a bottom surface of the floor includes one or more cavities (the hollow frames form one or more cavities). Shimizu also disclose one or more battery packs (100) mounted in the one or more cavities below the floor from a side of the bus such that the floor inside the bus in an area that extends substantially an entire width of the bus between a front axle (21a) and a rear axle (31a) of the bus is substantially flat.  The one or more battery packs are mounted such that the electric vehicle has a low floor chassis with substantially no compromise in an interior seating layout of the electric vehicle.  Wherein each of the lithium ion battery packs is mounted in a separate compartment within the floor of the bus, and wherein each of the mounted lithium ion battery packs is physically isolated from another mounted lithium battery pack.    
 	Regarding claims 3, 10, 17, Shimizu disclose each of the one or more battery packs, but fail to show a height of 8 inches or less.  It would be a design choice to choose the height of the battery packs, to take advantage of that design choice. Also the dimension is not patentable unless it proves a reason for changing dimension. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
 	Regarding claims 4, 11, 18-19, Shimizu disclose each of the one or more battery packs comprising a watertight box made from a composite material that does not oxidize when exposed to an electric arc (most of the battery has a watertight box to seal the oxidize inside the compartment). 
 	Regarding claims 9, 16, Shimizu disclose the electric vehicle is one of the following: a transit bus, a school bus, a package delivery van, a shuttle bus, a class 5-8 truck, or a tractor trailer.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu as applied to claims 2, 8 above, and further in view of Gorshkov et al. (7,541,016).
  	Regarding claim 5, Shimizu disclose the one or more battery packs, but fail to show the battery in lithium ion battery packs.  
 	Gorshkov et al. teach lithium ion battery (14). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the battery
of Shimizu with the lithium ion battery as taught by Gorshkov et al. in order to provide higher electronic conductivity.
 Claims 6-7, 13-14, 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu in view of Gorshkov et al. (7,541,016) as applied to claims 5, 8, 19 above, and further in view of Ohara et al. (6,329,093).
 	Shimizu disclose each of the one or more battery packs, but fail to show a cooling plate adapted to cool the battery pack.  
 	Ohara et al. in figures 1-17, disclose an electrolyte fuel cell stack comprising a unit cell, a cooling plate (84). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shimizu in view of Gorshkov et al. by further comprising the cooling plate disclosed by Ohara et al. in order to cool the battery.
 	Regarding claims 7, 14, 21, Shimizu in combination with Ohara et al. disclose each of the one or more battery packs, which is fluidly coupled to a cooling system of the bus.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,680,139, 9,252,417 and 10,505,164. Although the claims at issue are not identical, they are not patentably distinct from each other because a low electric bus comprising a body a floor and a plurality of battery packs mounted under the floor of the low floor bus have been claimed in previous claims 1-20 of U.S. Patent No. 9,680,139, 9,252,417 and 10,505,164.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618